Citation Nr: 0818948	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for defective hearing, and if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for a dermatological 
disorder.

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.


8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970, including time in Vietnam for which was awarded various 
decorations including the Combat Infantryman Badge and Air 
Medal.  He was born in 1943.

This appeal is brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in February 2005.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2008; a transcript is of record.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; and hypertension, 
rated as 10 percent disabling.  A total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) has also been in effect since February 10, 2005.

Issues ##1 (in part), and 4 through 7 are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  In a decision in March 2002, service connection was 
denied by the VARO for defective hearing, primarily on the 
basis that the veteran did not then demonstrate such a loss; 
that decision was not timely appealed and became final.

2.  The additional evidence submitted since March 2002 on the 
issue of service connection for defective hearing, by itself 
and when considered with previous evidence of record, relates 
to an unestablished fact necessary to reasonably support and 
raises a possibility of substantiating the claim.  

3.  The veteran was exposed to significant acoustic trauma in 
service; his tinnitus has credibly purportedly been present 
in and for the decades since service, and the evidence is in 
approximate balance as to whether it may be reasonably 
associated with his in-service noise exposure.  

4.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal as to the issue of 
entitlement to service connection for a liver disorder. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the final 2002 VARO decision to 
deny the veteran's claim for entitlement to service 
connection for defective hearing, is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 5104, 5108. 7105 (West 
2002); 38 C.F.R §§ 3.104(a), 3.156(a), 20.1103 (2007).

2.  Giving the benefit of the doubt to the veteran, his 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

3.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for liver 
disorder, the Board does not have jurisdiction to consider 
that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).  In view of the grant 
herein on the limited basis in #1, and actions taken with 
regard to issues ##2 and #3, on those issues alone there is 
no need for further discussion of notice or development.

II.  Service Connection Issues

A.  Defective Hearing

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed thereafter, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
claim was finally disallowed on any basis, not only since the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service connection for a neurological disorder (to include 
tinnitus and/or sensorineural hearing loss) may also be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The available audiological information with regard to service 
reflects hearing acuity within normal range.  The veteran had 
one or more ear infections in service.  As an 
infantryman/artilleryman, he was also exposed to significant 
acoustic trauma, having qualified with multiple weapons, 
serving in Vietnam in close proximity to artillery (8" guns, 
105 and 175 millimeter howitzers, etc.), helicopters, and 
jets.  He 

has submitted extensive treatise materials and photos to 
support this exposure, and has credibly testified in this 
regard as well.  He has also submitted credible written 
statements from service comrades with regard to the specifics 
of the exposure.

The only post-service audiometric report of record at the 
time of the VARO decision in 2002 to deny his claim was from 
a VA examination in February 2002 which showed some 
borderline pure tone decibel losses, but did not qualify 
under the above cited regulations as defective hearing loss 
under VA standards.

Since then, he has been at least twice examined by VA 
audiologists.  In June 2006, he was diagnosed with high 
frequency bilateral defective hearing in one ear.  In August 
2006, his pure tone decibel losses were higher than on prior 
evaluations; he had diminished speech reception in both not 
just one ear as when previously tested.  The reading of the 
audiometric findings would seem to reflect that his losses, 
certainly in one if not both ears at the higher levels, 
particularly, were identifiable; however, the examiner 
reported that it was not necessary to opine as to the 
etiology there, as had been requested, because he did not 
actually reach the threshold for hearing loss disability.

The identification and clarification in this case not only of 
significant source of potential exposure to acoustic trauma 
in service, as well as the possibility of hearing loss at 
present is both new and material, and the claim is reopened.

Having found that the evidence is new and material, further 
adjudication of the claim on the merits is warranted.  38 
U.S.C.A. § 5108; Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).

B.  Tinnitus

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition that is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Tinnitus was not specifically noted in the veteran's service 
treatment records.  However, as identified above, the veteran 
was exposed in service to significant acoustic trauma in 
combat in Vietnam and environs (he has mentioned significant 
noise exposure during an incursion into Cambodia).

Outpatient treatment records have made reference to symptoms 
of tinnitus on occasion.  By his own statement, the veteran 
has experienced ongoing problems with tinnitus, initially 
periodic and now constant, for at least 35 years.  He has 
credibly testified to that effect, and the history has been 
repeated in numerous clinical settings on several occasions.




There is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the veteran is competent to 
report his own symptoms and as the circumstances of its 
incurrence in service are consistent with his military record 
including combat, noise exposure and history.  

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  Accordingly, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that 
service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

C.  Liver Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for a liver 
disorder was fully developed by the RO and certified to the 
Board on appeal. 

In a July 2006 written document (based upon a conference 
between the veteran and his representative) the veteran 
withdrew his appeal for entitlement to service connection for 
a liver disorder, stating that he was unaware of a liver 
diagnosis and that he did not want to undergo a liver biopsy.   

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

The claim for entitlement to service connection for bilateral 
defective hearing is reopened, and to that extent, the appeal 
is granted.

Service connection for tinnitus is granted.

The appeal for entitlement to service connection for a liver 
disorder is dismissed.


REMAND

I.  Defective Hearing

With regard to defective hearing, the Board would note that 
the claim has now been reopened, above, and consideration now 
must be made on the substantive merits.  The veteran's 
representative has contended that an audiometric evaluation 
by VA has been submitted which showed defective hearing under 
VA standards.  Such a report does not appear to be in the 
file.  It is also noteworthy that on recent VA evaluations, 
there has been appreciable deterioration in hearing acuity, 
albeit not at a level that unequivocally shows a hearing loss 
disability.  Moreover, it is unclear whether the veteran is 
aware that he is encouraged to submit additional audiometric 
or other evaluation which would support the chronicity of is 
claim from the time he first left service, as well as current 
hearing loss.  In an event, additional audiometric testing is 
certainly in order.

II.  Dermatological Disorder

The veteran has submitted numerous colored photographs of 
what he says were lesions on his body and face during 
service.

He has also submitted treatise and other materials with 
regard to the association between certain dermatological 
problems, one or more of which have been diagnosed in his 
case, and either Agent Orange/herbicide exposure in service 
(which is presumed), and/or mental health problems such as 
his service-connected PTSD.  

Clinical reports indicate that the veteran has been treated 
for several dermatological problems, variously diagnosed.  A 
recent VA dermatological review appeared to imply that there 
was some basis for confirming the emotional association with 
his skin problems, although the opinion stopped short of 
saying that his PTSD had caused the rash.

Under 38 C.F.R. § 3.310(a) (2007), service connection may be 
granted for disability which is proximately due to or the 
result of service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal. 

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).

Thus, in granting service connection on a secondary basis, 
consideration must be given to all potential causes, e.g., 
not only service-connected disabilities but treatment 
(medications) therefor.  This must be, and has not yet been, 
addressed.

III.  Peripheral Neuropathy

Service connection is in effect for diabetes mellitus.  The 
Board notes that a classic secondary problem in many 
instances may be peripheral neuropathy complaints.  

In this case, the veteran clearly, and on an ongoing basis, 
manifests some form of neuropathy in the upper and lower 
limbs.  He and his wife have described these episodes, and 
they have been mentioned on numerous VA outpatient visits.

However, two examinations by VA have concluded that he does 
not have peripheral neuropathy.  A definite opinion is needed 
as to just what he does manifest and whether it is due either 
to service, service-connected disability, or treatment for 
same.  

It is noteworthy that Social Security Administration (SSA) 
has awarded the veteran benefits, in part based on VA 
records, and that agency's notification to him, in explaining 
the decision, described his neurological symptoms as well.

In view of the forgoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be examined by 
qualified medical provider(s) to determine 
whether he has: (i) a hearing loss disability 
as defined by VA regulation; (ii) a 
dermatological disorder; and/or (iii) 
peripheral neuropathy, and if so, to render an 
opinion as to whether any or all of such 
conditions is causally or etiologically 
related to his military service from October 
1966 to October 1970.  The claims folder, to 
include a copy of this Remand, must be made 
available to the examiner(s) for review in 
conjunction with the examinations, and any 
examiner must indicate in the examination 
report that the claims folder was so reviewed.  

    (a)  The examination report(s) should 
include a definitive current diagnosis as to 
each of those claimed disorders, with 
reference to the previous medical records on 
file, as to the veteran's health disability 
before, during, and since service.  

    (b)  The examiner should render an opinion 
as to when these disabilities were first 
demonstrated, and by what evidence that is 
determinable.
    
    (c) As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after 
service and has been either caused or 
aggravated beyond its previous baseline level 
of disability by a service-connected 
disability or treatment therefor, or whether 
such a causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  

    (d)  The examiners should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (e)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

	(f)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for bilateral 
defective hearing, a dermatological disorder, 
and a neurological disorder involving all 
extremities on all potential bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


